United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. DEPARTMENT OF COMMERCE,
PATENT AND TRADEMARK OFFICE,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-06
Issued: February 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 1, 2012 appellant filed a timely appeal from the May 10, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. The most recent merit decision was an April 20, 2011 OWCP decision denying
her schedule award claim.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this claim.3

1

The Board notes that appellant submitted additional evidence after OWCP issued its May 10, 2012 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47
ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).
2
3

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case was previously before the Board. In a September 14, 2009 decision, the Board
affirmed OWCP’s January 15 and October 22, 2008 decisions denying appellant’s request for a
schedule award for permanent impairment to her upper extremities due to her accepted condition
of tendinitis of both wrists. The Board found that the medical evidence of record did not
establish that appellant’s accepted condition caused any permanent impairment to a scheduled
member of the body. The facts and law contained in the Board’s decision are incorporated
herein by reference.4
On September 14, 2010 appellant, through her representative, requested reconsideration.
She submitted a September 7, 2010 report from Dr. Abraham Asmamaw, a Board-certified
physiatrist, who diagnosed bilateral severe de Quervain’s disease, extensor wrist tendinitis and
carpal tunnel syndrome, secondary to overuse at work. Examination findings included a severe
positive Finklestein’s test. Wrists showed swelling and pain. Dr. Asmamaw opined that
appellant continued to experience residuals from her accepted injury.
By decision dated April 21, 2011, OWCP denied modification of its prior decision
denying appellant’s claim for a schedule award. The claims examiner noted that the medical
evidence did not provide any rating of permanent impairment pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).
On March 20, 2012 appellant again requested reconsideration. She submitted a
March 20, 2012 report of a nerve conduction study/EMG from Dr. Navid Mostofi, a Boardcertified neurologist, who stated that the study was mildly abnormal due to the presence of
chronic denervation changes in bilateral C6-7 innervated muscles, suggestive of a mild chronic
C6-7 radiculopathy. There was no evidence of carpal tunnel syndrome or ulnar neuropathy.
Clinical correlation was recommended.
By decision dated May 10, 2012, OWCP denied appellant’s reconsideration request on
the grounds that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5 the
evidence or argument submitted by a claimant must: (1) show that OWCP erroneously applied
4

Docket No. 09-447 (issued September 14, 2009).

5

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).

2

or interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered; or (3) constitute relevant and pertinent new evidence not previously considered by
the OWCP.6 To be entitled to a merit review of an OWCP decision denying or terminating a
benefit, a claimant also must file his or her application for review within one year of the date of
that decision.7 When a claimant fails to meet one of the above standards, OWCP will deny the
application for reconsideration without reopening the case for review on the merits.8 The Board
has held that the submission of evidence which does not address the particular issue involved
does not constitute a basis for reopening a case.9
ANALYSIS
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
Appellant’s March 20, 2012 request for reconsideration did not allege or demonstrate that
OWCP erroneously applied or interpreted a specific point of law. Additionally, she did not
advance a relevant legal argument not previously considered. Consequently, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2). A claimant may be entitled to a merit review by
submitting new and relevant evidence; however, appellant did not submit new and relevant
medical evidence in this case.
Appellant’s claim was denied on the grounds that the medical evidence of record did not
establish that her accepted wrist condition caused any permanent impairment to the body or a
rating of permanent impairment pursuant to the sixth edition of the A.M.A., Guides. In support
of her reconsideration claim, appellant submitted a March 20, 2012 diagnostic study from
Dr. Mostofi. The report did not provide any opinion as to whether appellant sustained any
permanent impairment of her arms due to her accepted injury. It did not provide any impairment
rating under the A.M.A., Guides. Therefore the report is not relevant to the issue in this case and
does not constitute a basis for reopening the case for merit review.10
The Board finds that OWCP properly determined that appellant was not entitled to a
review of the merits pursuant to any of the three requirements under section 10.606(b)(2) and
properly denied her March 20, 2012 request for reconsideration.11

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

10

Robert P. Mitchell, 52 ECAB 116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Appellant, however, retains the right to file a claim for a schedule award based on new medical evidence,
indicating that the progression of an employment-related condition, without new exposure to employment factors,
has resulted in a greater permanent impairment than previously calculated. Linda T. Brown, 51 ECAB 115 (1999).

3

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

